Elliott, J.
It is argued that the limitation in the contract extends only to actions for damages, and not to actions for penalties; but we think this is giving a more restricted meaning to the clause in the contract than it should receive.
The context of the agreement shows that it was intended that all claims for breach of contract or of duty should be presented within sixty days. The word “claims” is one of very broad meaning, and embraces every species of legal demands. Vedder v. Vedder, 1 Denio, 257; Coke Litt. 291, b.
We have often decided that a contract is essential to the right to demand the penalty, and if the parties have a right to contract, then it must follow that they may make reasonable stipulations, provided that they do not operate to defeat, restrict or impair the operation of the statute. It is true that the contract can not, in any way, limit or control the operation of the statute, but it may prescribe a reasonable time within which such claims shall be presented, for this does not contravene the provisions of the law, as declared by any statute or decision. In Western Union Tel. Co. v. Adams, 87 Ind. 598, Zollars, J., thus stated and answered the question involved in that case: “ Has the company power to make and enforce the contract, and thus defeat the object of the stat*235iite? This question has been answered in the negative in former decisions of this court.” The difference between the ease cited and .the one at bar is very obvious. Here there is no attempt to limit or impair the operation • of the statute; nothing is taken from the duty imposed on the telegraph company, nor is that duty lessened or circumscribed in any particular. The duty is left undiminished, but a limitation is fixed within which a claim for loss or injury resulting from a breach shall be made. It is one thing to limit a duty, and quite another thing to prescribe a time for making a claim based on the non-performance of that duty. The cases cited in the original opinion fully sustain the power of the telegraph company to make reasonable rules and regulations, and a rule embodied in the contract that the claim shall be presented within sixty days is unquestionably a reasonable one..
Filed May 7, 1884.
It is clear from the whole contract that the purpose of the clause requiring claims to be presented within sixty days was to secure the presentation of all claims, and not merely claims of a particular class. We think that in order to carry into effect the' evident intention of the parties, and to give the clause the meaning which the context shows it should have, it' must be held that all claims, which will confer a right to a recovery in money for a breach of contract or of duty, must be presented within sixty days. In a broad sense, the word “ damages ” means that which is assessed in the plaintiff’s favor as the amount of his recovery, and the statutory penalty is in this sense “damages.” In the precedents of declarations for penalties given by statute, the conclusion is to the damage of the plaintiff, and the form of the judgment is that the plaintiff recover the damages assessed. Oliver Prec. 690,691.
Petition overruled.